Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: The present invention is directed to  an earbud for use in headset connector, includes a housing having an earbud portion, the first acoustic port is formed through the earbud portion, and a speaker is in the earbud portion and aligned to emit sound through the first acoustic port. The independent Claims 1 and 13 identifies a uniquely distinct feature of “…..first and second electrical contacts coupled to the cap at the second end of the tubular portion; wireless communication circuitry disposed within the housing; an antenna coupled to the wireless communication circuitry; a rechargeable battery disposed within the housing; and battery charging circuitry coupled to the rechargeable battery and positioned within the housing, the battery charging circuitry configured to charge the rechargeable battery when the first and second electrical contacts are coupled to an external power supply; wherein the wireless communication circuitry is part of a system-on-a-chip.”  The independent Claim 5, identifies a uniquely distinct feature of “….first and second electrical contacts coupled to the cap at the second end of the tubular portion; wireless communication circuitry disposed within the housing; an antenna coupled to the wireless communication circuitry; a rechargeable battery disposed within the housing; and battery charging circuitry coupled to the rechargeable battery and positioned within the housing, the battery charging circuitry configured to charge the rechargeable battery when the first and second electrical contacts are coupled to an external power supply; wherein the antenna comprises a resonating element formed from a flex circuit containing a strip of conductor.”  The independent Claim 6, identifies a uniquely distinct feature of “…wireless communication circuitry disposed within the housing; an antenna coupled to the wireless communication circuitry; a rechargeable battery disposed within the housing; battery charging circuitry coupled to the rechargeable battery and positioned within the housing, the battery charging circuitry configured to charge the rechargeable battery when the first and second electrical contacts are coupled to an external power supply; and  a plurality of electrical components placed on a circuit board disposed within the housing and having one or more flexible portions, wherein the flexible portions of the circuit board are folded or bent at one or more locations forming a stack of electrical components within the housing.”  The independent Claim 14, identifies a uniquely distinct feature of “…a cap coupled to and covering a second end of the tubular portion opposite the first end; a second acoustic port formed through the cap; a microphone disposed within the housing and operatively coupled to receive sound through the second acoustic port; wireless communication circuitry disposed within the housing; an antenna coupled to the wireless communication circuitry; a rechargeable battery disposed within the housing; battery charging circuitry coupled to the rechargeable battery and positioned within the housing, the battery charging circuitry configured to charge the rechargeable battery when the portable listening device is coupled to an external power supply; a processor configured to control and coordinate operations of the portable listening device including wireless communications, battery charging and processing of audio signals; and second electrical contacts coupled to the cap at the second end of the tubular portion. The independent Claim 16, identifies a uniquely distinct feature of “…a cap coupled to and covering a second end of the tubular portion opposite the first end; a second acoustic port formed through the cap; a microphone disposed within the housing and operatively coupled to receive sound through the second acoustic port; wireless communication circuitry disposed within the housing; an antenna coupled to the wireless communication circuitry; a rechargeable battery disposed within the housing; battery charging circuitry coupled to the rechargeable battery and positioned within the housing, the battery charging circuitry configured to charge the rechargeable battery when the portable listening device is coupled to an external power supply; a processor configured to control and coordinate operations of the portable listening device including wireless communications, battery charging and processing of audio signals; and battery protection circuitry configured to prevent malfunction of the rechargeable battery and positioned within the portable listening device at a location spaced apart from the rechargeable battery.” 
The independent Claim 18, identifies a uniquely distinct feature of “…a cap coupled to and covering a second end of the tubular portion opposite the first end; a second acoustic port formed through the cap; a microphone disposed within the housing and operatively coupled to receive sound through the second acoustic port; wireless communication circuitry disposed within the housing; an antenna coupled to the wireless communication circuitry; a rechargeable battery disposed within the housing; battery charging circuitry coupled to the rechargeable battery and positioned within the housing, the battery charging circuitry configured to charge the rechargeable battery when the portable listening device is coupled to an external power supply; and a processor configured to control and coordinate operations of the portable listening device including wireless communications, battery charging and processing of audio signals; wherein the tubular portion has a circular cross-section at the second end.”  The Closest prior art to Hahn (US 6078825 embodiment 1, Figures 1A-1D, 2A-2D) teaches boom 16 includes wiring 32 for the microphone 18 to connect it to the transceiver 20 disposed within ear hook 12. See at least col.5 lines 5-21, col. 4 lines 65-67. Further, teaches the base station provides a battery pack interface 64 for recharging a battery pack module 22 for use with the wireless headset module 10 when the base station 54 is supplied with power from an external source. When no external source of power is available, the battery pack module 22 attached to the battery pack interface 64 is used to power the base station 54. Thus, the battery pack module 22 is sized and shaped to be useable with either the wireless headset module 10 or the base station 54. See at least col. 6 lines 23-32. Hahn (US 6078825, embodiment 2, Figures 11A-11D and 12) teaches Hahn teaches the addition of contacts 112 on the bottom of PCB module 20" to enable charging of battery cartridge 22" while cartridge is attached to PCB module 20". Thus, teaching the battery charging circuitry contacts 112 when connected to PCB 20” coupled to rechargeable battery 22” configured to charge the rechargeable battery. See at least col. 8 lines 60-65. The prior arts fails to anticipate or render the claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.